Citation Nr: 1756643	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  09-16 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Samantha A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from August 1973 to August 1976.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a July 2007 rating decision of the Pittsburg, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).   

In September 2009, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of that hearing is in the record.  The Veteran was informed of this right to another hearing to be conducted by a VLJ who would decide his case.  In February 2017, via written correspondence, the Veteran indicated he did not wish to have another hearing.  

In May 2017, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

For the rating period on appeal, the Veteran's bilateral pes planus is not manifested by objective evidence of marked deformity, nor is there indication of pain upon manipulation, swelling upon use, or characteristic callouses.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).

The duty to notify has been met.  In November 2006, a standard letter provided proper notice in regards to increased ratings. 

In June 2017, the Veteran was provided a VA medical examination.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation is a fully informed one.  Thus, VA's duty to assist has been met.

II.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings. Id.
When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

Pes planus is evaluated under 38 C.F.R. § 4.71a Diagnostic Code (DC) 5276.  Under DC 5276, a 10 percent rating is warranted for bilateral or unilateral moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-achilles, and pain on manipulation and use of the feet.  A 30 percent rating (bilateral) is warranted for severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for bilateral pronounced symptoms, including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achilles on manipulation, not improved by orthopedic shoes or appliances. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran contends that his service connected pes planus is more severe than the 10 percent rating currently assigned.  Generally, the Veteran has reported the symptoms of constant swelling and pain that affects his ability to stand and causes a limp.  The Veteran is competent and credible to report observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   For the following reasons, the Board concludes that an increased rating is not warranted.  

The Veteran underwent three VA examinations and during each examination, the Veteran received a diagnosis of mild pes planus.  In December 2006, the Veteran had x-rays of both feet, which revealed very mild bilateral pes planus deformity with no evidence of fracture, dislocation, or arthritis, or bony destructive changes or erosion, and his soft tissue was unremarkable.  The Veteran reported that his feet do not hurt him while sitting but he has pain if he does any prolonged weight-bearing or lifting.  The physical examination revealed that the Veteran is positive for weakness, stiffness, and swelling.  The VA examiner also noted the Veteran is positive for lack of endurance; however, the symptoms slowly resolve with rest but increase with standing and walking.  It is noted the Veteran does not have inserts or orthotics and does not receive treatment.  The VA examiner opined that the Veteran would not be significantly limited in physical or sedentary employment by his bilateral pes planus.  

A subsequent x-ray was taken at the December 2011 VA examination that revealed no changes since 2006 and again revealed minimal pes planus.  The VA examiner noted the Veteran receives no treatment and buys his own lace up ankle boots with thick padding that provides arch support.  The Veteran reported daily pain from weight-bearing after an hour, which decreases with rest and increases if he lifts anything over 27 pounds.  The VA examiner reported that the Veteran's flat foot condition did not impact his ability to work.  In June 2012, the VA examiner again reported that the Veteran's flat foot condition did not impact his ability to work and that the Veteran does not receive treatment.  

In June 2017, the Veteran attended his VA examination and underwent active and passive range of motion testing, which revealed the Veteran is capable of full range of motion without discomfort.  The examiner noted the Veteran recently suffered an intracranial bleed and has a non-service connected hip disorder, which affected his ability to ambulate.  However, with limited weight bearing, the examiner found the Veteran's subjective symptoms of pain did not correlate with the objective evidence noted during the examination.  The examiner appropriately noted that due to the Veteran's pes planus affecting both feet, the Correia requirement of testing the range of motion measurements of the opposite undamaged joint is inapplicable in this case.
At the examination, the Veteran reported daily pain in his feet; however, he did not have pain during manipulation of his feet.  Additionally, review of the Veteran's treatment history, revealed no symptoms related to pain.  The VA examination showed no characteristic callouses, no indication of swelling on use, and no objective evidence of deformity in either foot.  The Veteran was again diagnosed with mild pes planus by the VA examiner.  

The Board must consider whether a higher disability evaluation is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  DeLuca, 8 Vet. App. 202; 38 U.S.C. § § 4.40 and 4.45.  However, pain by itself throughout a joint's range of motion does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The VA examination revealed no weakness, fatigability, incoordination, or pain on movement of the feet and no discomfort during range of motion testing.  The examiner opined that the Veteran's pes planus does not affect his ability to perform occupational tasks.  There was no evidence demonstrating additional functional loss due to pain and weakness which was causing additional disability.  Therefore, the Veteran does not warrant a higher rating upon consideration of the holding in DeLuca, supra.    

The Board also considered staged rating and determined they are not applicable as the Veteran's symptomology remained consistent over the appeal period.

The findings from the x-rays show mild pes planus and the VA examinations reveal no pain on manipulation and use accentuated, no indication of swelling on use, or characteristic callosities during the VA examinations.   The Veteran's service connected pes planus is specifically listed in the VA's schedule for rating disabilities.  As such, consideration of other diagnostic codes is not necessary.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015)("[W]he a condition is specifically listed in the Schedule, it may not be rated by analogy.").  

The preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 10 percent for bilateral pes planus.  As such, there is no doubt to be resolved and the claim must therefore be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).
 
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased rating for bilateral pes planus is denied.  



_________________________________________
G. A. WASIK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


